DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the preliminary amendment filed on 08/22/2022.  As directed by the amendment: claims 1 – 22 have been cancelled, and claims 23 – 42 have been added.  Thus, claims 23 – 42 are presently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 23 – 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morriss (U.S. 2008/0183128) in view of Giesy (U.S. 5,152,749).
Regarding claim(s) 23 – 27, Morriss teaches a catheter comprising: 
(a) an elongate shaft assembly (106) comprising: 
(i) a malleable portion configured to bend from a first configuration to a second configuration, specifically stylet portion may be made of stainless steel, nickel-titanium alloy or other biocompatible metal or polymer that is flexible, but configured to be plastically deformed, so that portion 106 can function in steering the irrigation system through the tortuous anatomy as discussed in paragraph [0094], 
wherein the second configuration is configured to define a bend angle selected to promote access to a passageway associated with drainage of a paranasal sinus (as discussed in paragraph [0141]), 
and (ii) a translating portion (10) configured to move relative to the malleable portion, the elongate shaft assembly being operable to provide one or both of irrigation or suction (suction hole 18a and irrigation hole 18s as shown in Figures 2C and 3A and discussed in paragraphs [0093] and [0094]); 
However, Morriss does not specify that a handle assembly extending proximally from the elongate shaft assembly, the handle assembly comprising: (i) a proximal end, (ii) a distal end, and (iii) an actuator disposed between the proximal and distal ends, wherein the actuator is configured to move from a proximal position to a distal position to advance the translating portion of the elongate shaft assembly relative to the distal end of the handle assembly (claim 23); wherein the actuator is disposed entirely between the proximal and distal ends of the handle assembly (claim 24); wherein the actuator is configured to be moved with a finger or thumb of a hand while the handle assembly remains grasped by the hand (claim 25); wherein the actuator is configured to remain positioned between the proximal end of the handle assembly and the distal end of the handle assembly when the actuator is in the proximal position, wherein the actuator is further configured to remain positioned between the proximal end of the handle assembly and the distal end of the handle assembly when the actuator is in the distal position (claim 26); wherein the handle assembly includes an exterior surface, wherein the actuator is configured to slide along the exterior surface of the handle assembly from the proximal position to the distal position to advance the translating portion of the elongate shaft assembly relative to the distal end of the handle assembly (claim 27).
Giesy teaches a device similar to Morriss and the current application, further including that a handle assembly (12) extending proximally from the elongate shaft assembly (10 and 20), the handle assembly comprising: (i) a proximal end (12a), (ii) a distal end (12b), and (iii) an actuator (24) disposed between the proximal and distal ends, wherein the actuator is configured to move from a proximal position to a distal position to advance the translating portion of the elongate shaft assembly relative to the distal end of the handle assembly (specifically movement of thumb piece 24 as indicated by arrows 30 corresponds to movement of the distal end 22b of sheath 22 relative to the distal end 20b of needle 20 as indicated by arrows 32 as discussed in Col. 6, lines 45 – 50).
wherein the actuator is disposed entirely between the proximal and distal ends of the handle assembly (as shown in Figures 1 and 2);
wherein the actuator is configured to be moved with a finger or thumb of a hand while the handle assembly remains grasped by the hand (as discussed in Col. 6, lines 33 – 50);
wherein the actuator is configured to remain positioned between the proximal end of the handle assembly and the distal end of the handle assembly when the actuator is in the proximal position, wherein the actuator is further configured to remain positioned between the proximal end of the handle assembly and the distal end of the handle assembly when the actuator is in the distal position (as shown in Figure 2 and discussed in Col. 6, lines 33 – 50);
wherein the handle assembly includes an exterior surface, wherein the actuator is configured to slide along the exterior surface of the handle assembly from the proximal position to the distal position to advance the translating portion of the elongate shaft assembly relative to the distal end of the handle assembly (as shown in Figure 2 and discussed in Col. 6, lines 33 – 50);
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Giesy with the device of Morriss in order to control the movement of the distal end of the outer tube relative to the inner tube (Col. 6, lines 45 – 50). Further, all the claimed elements were known in the prior arts and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 28, Morriss teaches that the elongate shaft assembly includes an atraumatic distal tip configured to communicate irrigation fluid to the paranasal sinus (tip 16 is atraumatic as discussed in paragraph [0078] and Figure 2D).
Regarding claim 29, Morriss teaches that the atraumatic distal tip comprises one or more radially facing openings (18s as shown in Figure 2C).
Regarding claim 30, Morriss teaches that the one or more radially facing openings are configured to spray the irrigation fluid in a plurality of directions to clean the paranasal sinus (as discussed in paragraph [0075]).
Regarding claim 31, Morriss teaches that the atraumatic distal tip comprises a distal tip opening (18a, Figures 2B and 2C).
Regarding claim 32, Morriss teaches that  the translating portion (10) of the elongate shaft assembly comprising a tube (as shown in Figures 2A – 3A).
Regarding claim 33, Morriss teaches that the malleable portion is configured to define a bend angle between about 90 degrees and 140 degrees in the second configuration (110 degrees bend as discussed in paragraph [0141]).
Regarding claim 34, Morriss teaches that the malleable portion is configured to define a bend angle between about 100 degrees and 130 degrees in the second configuration (110 degrees bend as discussed in paragraph [0141]).
Regarding claims 35 and 38, Morriss teaches a catheter comprising: 
an elongate shaft assembly comprising: (i) a malleable portion (106) configured to access to a passageway associated with drainage of a paranasal sinus, specifically stylet portion may be made of stainless steel, nickel-titanium alloy or other biocompatible metal or polymer that is flexible, but configured to be plastically deformed, so that portion 106 can function in steering the irrigation system through the tortuous anatomy as discussed in paragraph [0094], 
(ii) a translating portion (10) configured to move relative to the malleable portion (Figures 1 – 3A), 
and (iii) an atraumatic distal tip (16) that includes a plurality of openings (18s) to communicate irrigation fluid in a plurality of directions to clean the paranasal sinus (paragraph [0075] and [0078] discusses atraumatic tip 16 and irrigation through openings 18s. 
However, Morriss does not specify that a handle assembly extending proximally from the elongate shaft assembly, the handle assembly comprising: (i) a body comprising:(A) a proximal end, and (B) a distal end, and (ii) an actuator disposed between the proximal and distal ends, wherein the actuator is configured to move from a proximal position to a distal position to advance the translating portion of the elongate shaft assembly relative to the distal end of the body of the handle assembly (claim 35); wherein the actuator is configured to remain positioned between the proximal end of the body of the handle assembly and the distal end of the body of the handle assembly when the actuator is in the proximal position, wherein the actuator is further configured to remain positioned between the proximal end of the body of the handle assembly and the distal end of the body of the handle assembly when the actuator is in the distal position (claim 38).
Giesy teaches a device similar to Morriss and the current application, further including that a handle assembly (12) extending proximally from the elongate shaft assembly (10 and 20), the handle assembly comprising: (i) a body as shown in Figure 1 comprising: (A) a proximal end (12a), (B) a distal end (12b), and (ii) an actuator (24) disposed between the proximal and distal ends, wherein the actuator is configured to move from a proximal position to a distal position to advance the translating portion of the elongate shaft assembly relative to the distal end of the handle assembly (specifically movement of thumb piece 24 as indicated by arrows 30 corresponds to movement of the distal end 22b of sheath 22 relative to the distal end 20b of needle 20 as indicated by arrows 32 as discussed in Col. 6, lines 45 – 50).
wherein the actuator is configured to remain positioned between the proximal end of the body of the handle assembly and the distal end of the body of the handle assembly when the actuator is in the proximal position, wherein the actuator is further configured to remain positioned between the proximal end of the body of the handle assembly and the distal end of the body of the handle assembly when the actuator is in the distal position (as shown in Figure 2 and discussed in Col. 6, lines 33 – 50);
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Giesy with the device of Morriss in order to control the movement of the distal end of the outer tube relative to the inner tube (Col. 6, lines 45 – 50). Further, all the claimed elements were known in the prior arts and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 36, Morriss teaches that the atraumatic distal tip comprises one or more radially facing openings (18s, Figure 2C).
Regarding claim 37, Morriss teaches that the atraumatic distal tip comprises a distal tip opening (18a, Figures 2B and 2C). 

Claim(s) 39 - 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alvarez (U.S. 2012/0101433) in view of Morriss (U.S. 2008/0183128), and in view of Giesy (U.S. 5,152,749).
Regarding claim(s) 39 and 42, Alvarez teaches a catheter comprising: an elongate shaft assembly comprising: (i) an outer elongate shaft (1) configured to access to a passageway associated with drainage of a paranasal sinus (guide tube 1 as discussed in paragraph [0036]), and (ii) an inner elongate shaft (cannula 5 as discussed in paragraph [0036]) that includes an opening is configured to spray the irrigation fluid in a plurality of directions to clean the paranasal sinus (paragraph [0036]), wherein the outer elongate shaft surrounds at least a portion of the inner elongate shaft (Figure 3). 
However, Alvarez does not specify that the inner elongate shaft includes a plurality of radially facing openings are configured to spray the irrigation fluid in a plurality of directions to clean the paranasal sinus, and a handle assembly extending proximally from the elongate shaft assembly, the handle assembly comprising: (i) a body comprising:(A) a proximal end, and (B) a distal end, and (ii) an actuator disposed between the proximal and distal ends, wherein the actuator is configured to move from a proximal position to a distal position to advance one of the inner or outer shafts of the elongate shaft assembly relative to the distal end of the handle assembly (claim 39); wherein the actuator is configured to remain positioned between the proximal end of the body of the handle assembly and the distal end of the body of the handle assembly when the actuator is in the proximal position, wherein the actuator is further configured to remain positioned between the proximal end of the body of the handle assembly and the distal end of the body of the handle assembly when the actuator is in the distal position (claim 42).
Morriss teaches a device similar to Alvarez and the current application, further including that the elongate shaft includes a plurality of radially facing openings (18s, Figures 2B and 2C) are configured to spray the irrigation fluid in a plurality of directions to clean the paranasal sinus (paragraph [0074]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Morriss with the device of Alvarez in order to optimize a balance for providing spray circumferentially (paragraph [0074]).
Giesy teaches a device similar to Morriss and the current application, further including that a handle assembly (12) extending proximally from the elongate shaft assembly (10 and 20), the handle assembly comprising: (i) a body as shown in Figure 1 comprising: (A) a proximal end (12a), (B) a distal end (12b), and (ii) an actuator (24) disposed between the proximal and distal ends, wherein the actuator is configured to move from a proximal position to a distal position to advance the translating portion of the elongate shaft assembly relative to the distal end of the handle assembly (specifically movement of thumb piece 24 as indicated by arrows 30 corresponds to movement of the distal end 22b of sheath 22 relative to the distal end 20b of needle 20 as indicated by arrows 32 as discussed in Col. 6, lines 45 – 50).
wherein the actuator is configured to remain positioned between the proximal end of the body of the handle assembly and the distal end of the body of the handle assembly when the actuator is in the proximal position, wherein the actuator is further configured to remain positioned between the proximal end of the body of the handle assembly and the distal end of the body of the handle assembly when the actuator is in the distal position (as shown in Figure 2 and discussed in Col. 6, lines 33 – 50).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Giesy with the combined device of Alvarez and Morriss in order to control the movement of the distal end of the outer tube relative to the inner tube (Col. 6, lines 45 – 50). 
Further, all the claimed elements were known in the prior arts and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 40, Alvarez teaches that the outer elongate shaft includes a malleable portion configured to bend from a first configuration to a second configuration, wherein the second configuration is configured to define a bend angle selected to promote access to a passageway associated with drainage of the paranasal sinus (portion 7 forming an angle as discussed in paragraph [0039]).
Regarding claim 41, Alvarez teaches that the inner elongate shaft includes a translating portion configured to move relative to the malleable portion (as shown in Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783        
ANH T. BUI
Examiner
Art Unit 3783



                                                                                                                                                                                                /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783